Title: To John Adams from Timothy Pickering, 19 September 1797
From: Pickering, Timothy
To: Adams, John



Sir,
Trenton Sept. 19. 1797.

I have the honor to inclose a letter just recd from Judge Patterson, recommending Dr. James Hall of York-town, Pennsylvania, for the office of Treasurer of the mint.
Last week I transmitted to you Pastoret’s speech in the Council of Five Hundred on the conduct of the French Executive directory & their agents towards the United States. I now inclose an anonymous answer, at once weak and insolent. That a Frenchman at Paris should thus vilify the United States is not surprizing, when we have among our native citizens men who assail the Government and debase their country with arguments and observations alike contemptible, false and insulting.
On the 16th in the evening I received a letter from Mr. Ellicott dated at the Natchez the 4th of July, of which I have thought it proper to inclose a copy. Another copy I send by this days’ mail to the Secretary of War. I hardly expected that the Baron de Carondelet would have ratified the pacification between Govr. Gayoso and the Inhabitants. So far the prospect is agreeable.
I am most respectfully sir / your obt. servant

Timothy Pickering
P.S. I have further letters from Mr. Murray. The Batavian Convention have received him a Minister Resident from the United States.

